Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has filed Remarks on May 4th, 2022. Applicant’s arguments with respect to claim(s) have been considered but are moot as the claims have been amended and there is a new grounds of rejection.
Regarding the 35 U.S.C. § 112(b) Rejection, Applicant has amended claims 1, 5, 8, and 17 and removed “approximately”, thereby rendering the 112(b) applied moot.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3 to 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Peterson (US Patent No. 4936289).
Regarding claim 1, Peterson teaches a heated water recirculation system (abstract, Figure 1), comprising: a water heater (15, water heater) having a water inlet (16, inlet to water heater) configured to receive inflow water (Figure 1, water going into water inlet 16) and a water outlet (17, outlet to water heater) configured to output heated water (column 5 lines 3 to 13); a flow detector (33, flow sensor) positioned to detect an amount of inflow water (water going into water inlet 16; column 5 lines 43 to 54) flowing toward the water inlet (16, inlet to water heater); a recirculation pump (26, recirculation pump); and a controller (34, controller) configured to: receive, from the flow detector (33, flow sensor), data indicative of the amount of inflow water (water going into water inlet 16) flowing toward the water inlet (column 5 lines 51 to 54: A pair of sensor wires 36 connects sensor 33 to a controller 34 Controller 34 is shown separate, but can be attached to flow sensor 33, pump 26, or even divided among several locations.; column 7 lines 46 to 52); determine whether the amount of inflow water (water going into water inlet 16) is less than or equal to a threshold amount of inflow water1, the threshold amount of inflow water1 being 2 (col. 6, line 58 to col. 7, line 5; the flow sensor 33 is designed to receive flow rates of 2-4 lpm or as high as 20-40 lpm. 2-4 lpm is 1/10th of 20-40 lpm, i.e. 10%), wherein the amount of inflow water (water going into water inlet 16) being less than 10% of the predetermined amount of inflow water2 is indicative of: i) a crossover valve (27, check valve) at least partially restricting a flow path (24, return line) extending between outlet to water heater) and the water inlet (16, inlet to water heater, the crossover valve (27, check valve) at least partially preventing recirculation (column 5 lines 35 to 38: check valve 27 is installed to prevent back flow when the pump is not operating, and a set of isolation valves are installed to promote ease of servicing) of outlet (17, outlet to water heaterinlet inlet to water heater; Figure 9; understood there is a pressure drop across a check valve) and ii) a water consumption apparatus (20, kitchen sink) receiving less than a threshold consumption amount of the heated water 3; and in response to determining the amount of inflow water (water going into water inlet 16) is less than or equal to the threshold amount of inflow water1, output a signal to the recirculation pump to reduce pumping4 (col. 7, line 30 to line 52; the controller 34 is linked to the flow sensor 33. If there is a low flow rate, such as 2-4 lpm or lower, which is indicative of a leak and now usage, per se, this low flat rate is designed to travel through bypass conduit 48 and bypass conduit adjustment valve 49 so that the recirculation pump is reduced or turned off. If the lpm increases, which can be one that is 10 times higher than the aforementioned low flow rate, this would force the flapper valve 40 open, triggering the magnet 42, and thus sending a signal to the controller that a high enough flow rate is occurring and therefore triggering the recirculation pump to operate).
Regarding claim 3, as applied to claim 1, Peterson teaches the invention as described above and further teaches wherein the recirculation pump (26, Recirculation pump) is located at the water outlet (17, outlet from water heater, Figure 1 shows recirculation line between outlet 17 and inlet 16) to pump the heated water from the water heater (15, water heater).  
Regarding claim 4, as applied to claim 1, Peterson teaches the invention as described above and further teaches wherein the recirculation pump (26, Recirculation pump) is located at the water inlet (16, inlet from water heater, Figure 1 shows recirculation line between outlet 17 and inlet 16) to pump the inflow water into the water heater (15, water heater).  
Regarding claim 5, as applied to claim 1, Peterson teaches the invention as described above and further teaches wherein the controller (34, controller) is configured to output a signal to the recirculation pump (26, Recirculation pump) to power off the recirculation pump (26, Recirculation pump; column 8 lines 63 to column 9 line 2: Controller 34 turns on and off recirculating pump 26 by switching the pump's current supply, typically the 120-volt building electrical service 30. A transformer 80 and a relay 81 are located inside controller 34. Flow sensor 33 sends a signal to controller 34 by closing the circuit through sensor wires 36, thereby energizing relay 81 and sending power to pump 26 through wires 35) in response to the amount of inflow water (water going into water inlet 16) being 2,4.  
Regarding claim 6, as applied to claim 5, Peterson teaches the invention as described above and further teaches wherein the controller (34, controller) is configured to determine whether the recirculation pump (26, Recirculation pump) is powered on before powering off the recirculation pump (26, Recirculation pump; column 8 lines 63 to column 9 line 2: Controller 34 turns on and off recirculating pump 26 by switching the pump's current supply, typically the 120-volt building electrical service 30. A transformer 80 and a relay 81 are located inside controller 34. Flow sensor 33 sends a signal to controller 34 by closing the circuit through sensor wires 36, thereby energizing relay 81 and sending power to pump 26 through wires 35.).  
In other words, Peterson teaches a flow sensor constantly sensing flow and sending a signal to the controller to turn the pump on or off. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.     
Claims 8 to 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Publication No. 20150354832) in view of Peterson (US Patent No. 4936289).
Regarding claim 8, Sato teaches a heated water recirculation system (Figure 1), comprising: a water heater (3, heat exchanger) having a water inlet (3a, cold water inlet to but not including 4 cold water supply source; Figure 1) configured to receive inflow water and a water outlet (3b, hot water outlet to and including 8, hot water delivery pipe; Figure 1) configured to output heated water; a flow detector (14, flow sensor) positioned to detect an amount of inflow water flowing toward the water inlet (3a, cold water inlet to but not including 4 cold water supply source; Figure 1); a recirculation pump (10, circulation pump) configured to pump water through the heated water recirculation system (Figure 1) when the recirculation pump (10, circulation pump) is powered on (paragraph 0015); a crossover valve (9, a thermo-sensitive valve) configured to provide a flow path (122, second circulation path) extending from the water outlet (3b, hot water outlet to and including 8, hot water delivery pipe; Figure 1) to the water inlet (3a, cold water inlet to but not including 4 cold water supply source; Figure 1) outside of the water heater (Figure 1) when the crossover valve (9, a thermo-sensitive valve) is open (paragraph 0015); and a controller (17, controller) configured to: receive, from the flow detector (14, flow sensor), data indicative of the amount of inflow water flowing toward the water inlet (3a, cold water inlet to but not including 4 cold water supply source; Figure 1); compare the amount of inflow water to a predetermined amount of inflow water (step 2; Figure 2; paragraph 0019); based on the comparison of the amount of inflow water to the predetermined amount of inflow water (Figure 2), determine if the crossover valve (9, a thermo-sensitive valve ) is at least partially restricting the inflow water from circulating by determining if the amount of inflow water is less than or equal to a threshold amount of inflow water (step 5, Figure 2)…(omitted claim language)…

    PNG
    media_image1.png
    629
    507
    media_image1.png
    Greyscale
[AltContent: textbox (Sato: Figure 2)]However Sato does not expressly teach
the threshold amount of inflow water being 
and in response to determining the amount of inflow water is less than or equal to the threshold amount of inflow water, output a signal to the recirculation pump to reduce pumping.
Peterson teaches the threshold amount of inflow water1 being 2 (water going into water inlet 16; leakage rates; col. 6, line 58 to col. 7, line 5; the flow sensor 33 is designed to be receive flow rates of 2-4 lpm or as high as 20-40 lpm. 2-4 lpm is 1/10th of 20-40 lpm, i.e. 10%) and in response to determining the amount of inflow water (water going into water inlet 16) is less than or equal to the threshold amount of inflow water1, output a signal to the recirculation pump (26, Recirculation pump) to reduce pumping4 (col. 7, line 30 to line 52; the controller 34 is linked to the flow sensor 33. If there is a low flow rate, such as 2-4 lpm or lower, which is indicative of a leak and now usage, per se, this low flat rate is designed to travel through bypass conduit 48 and bypass conduit adjustment valve 49 so that the recirculation pump is reduced or turned off. If the lpm increases, which can be one that is 10 times higher than the aforementioned low flow rate, this would force the flapper valve 40 open, triggering the magnet 42, and thus sending a signal to the controller that a high enough flow rate is occurring and therefore triggering the recirculation pump to operate) to prevent activation on very short usages because a very sensitive control system might turn the recirculation pump on in error by signaling leakage flow as water usage (column 6 line 58 to column 7 line 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Sato to include the threshold amount of inflow water being 
Regarding claim 9, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the recirculation pump (Sato: 10, circulation pump) is located at the water outlet (Sato: 3b, hot water outlet to and including 8, hot water delivery pipe; Figure 1) to pump the heated water from the water heater (Sato: 3, heat exchanger; paragraph 0015).
Regarding claim 10, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the recirculation pump (Sato: 10, circulation pump) is located at the water inlet (Sato: 3a, cold water inlet to but not including 4 cold water supply source; Figure 1) to pump the inflow water into the water heater (Sato: 3, heat exchanger; paragraph 0015).
Regarding claim 11, as applied to claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein the controller is configured to output a signal to the recirculation pump to power off the recirculation pump in response to the amount of inflow water being less than or equal to the threshold amount of inflow water.
Peterson further teaches wherein the controller (34, controller) is configured to output a signal to the recirculation pump (26, Recirculation pump) to power off the recirculation pump (26, Recirculation pump)  in response to the amount of inflow water (water going into inlet 16) being less than or equal to the threshold amount of inflow water1,4 (26, Recirculation pump; column 8 lines 63 to column 9 line 2: Controller 34 turns on and off recirculating pump 26 by switching the pump's current supply, typically the 120-volt building electrical service 30. A transformer 80 and a relay 81 are located inside controller 34. Flow sensor 33 sends a signal to controller 34 by closing the circuit through sensor wires 36, thereby energizing relay 81 and sending power to pump 26 through wires 35) to prevent activation on very short usages because a very sensitive control system might turn the recirculation pump on in error by signaling leakage flow as water usage (column 6 line 58 to column 7 line 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is configured to output a signal to the recirculation pump to power off the recirculation pump in response to the amount of inflow water being less than or equal to the threshold amount of inflow water in view of the further teachings of Peterson to prevent activation on very short usages because a very sensitive control system might turn the recirculation pump on in error by signaling leakage flow as water usage.
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach wherein the controller is configured to determine whether the recirculation pump is powered on before powering off the recirculation pump.
Peterson further teaches wherein the controller (34, controller) is configured to determine whether the recirculation pump (26, Recirculation pump) is powered on before powering off the recirculation pump (26, Recirculation pump; column 8 lines 63 to column 9 line 2: Controller 34 turns on and off recirculating pump 26 by switching the pump's current supply, typically the 120-volt building electrical service 30. A transformer 80 and a relay 81 are located inside controller 34. Flow sensor 33 sends a signal to controller 34 by closing the circuit through sensor wires 36, thereby energizing relay 81 and sending power to pump 26 through wires 35.) to prevent activation on very short usages because a very sensitive control system might turn the recirculation pump on in error by signaling leakage flow as water usage (column 6 line 58 to column 7 line 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is configured to determine whether the recirculation pump is powered on before powering off the recirculation pump in view of the further teachings of Peterson to prevent activation on very short usages because a very sensitive control system might turn the recirculation pump on in error by signaling leakage flow as water usage.
In other words, Peterson teaches a flow sensor constantly sensing flow and sending a signal to the controller to turn the pump on or off.
Regarding claim 14, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the flow detector (Sato: 14, flow sensor) includes a flow sensor or a flow switch (Sato: paragraph 0016).
Regarding claim 15, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the water heater is a tankless water heater (Sato: Figure 1).
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20050006402) in view of Peterson (US Patent No. 4936289).
Regarding claim 17, Acker teaches a method of controlling a recirculation of heated water (abstract), the method comprising: determining, by a controller (10, paragraph 0025, Figure 1), whether a water recirculation pump is powered on (40, paragraph 0022, Figure 1), wherein, when powered on, the water recirculation pump (30, Figure 1) is configured to circulate the heated water through a water recirculation system (paragraph 0021) that includes a water heater (12, Figure 1) and a crossover valve (48, Figure 1), wherein the crossover valve (48, Figure 1) provides a flow path for the heated water to flow between a water outlet (34, Figure 1) of the water heater (12, Figure 1) and a water inlet (connection pipe on 28, Figure 1, paragraph 0028) of the water heater (12, Figure 1) when the crossover valve (48, Figure 1) is open (paragraph 0030); …(omitted claim language)…
However Acker does not expressly teach
determining, by the controller, whether an amount of inflow water flowing into the water heater is less than a threshold volume, the threshold volume being wherein the amount of inflow water flowing into the water heater being less than the threshold volume [[being]] is indicative of: i) the crossover valve at least partially restricting the heated water disposed within the flow path between the water outlet and the crossover valve ii) a water consumption apparatus receiving less than a threshold consumption volume of the heated water; and powering off, by the controller, the water recirculation pump in response to determining that the amount of inflow water flowing into the water heater is less than or equal to the threshold volume.  
Peterson teaches determining, by the controller (34, controller), whether an amount of inflow water (water going into water inlet 16) flowing into the water heater (15; Figure 1) is less than a threshold volume1 , the threshold volume1 being 2 (col. 6, line 58 to col. 7, line 5; the flow sensor 33 is designed to be receive flow rates of 2-4 lpm or as high as 20-40 lpm. 2-4 lpm is 1/10th of 20-40 lpm, i.e. 10%) that flows toward the water inlet (16, inlet, column 7 lines 15 to 26; Figure 1), 
wherein the amount of inflow water (water going into water inlet 16) flowing into the water heater (15, water heater) being less than the threshold volume1 [[being]] is indicative of: i) the crossover valve (27, check valve) at least partially restricting the heated water (15, water heater) disposed within the flow path (24, return line) between the water outlet (17, outlet to water heater) and the crossover valve (27, check valve) inlet to water heater) via the flow path (24, return line) and ii) a water consumption apparatus (20, kitchen sink) receiving less than a threshold consumption volume of the heated water3;
and powering off, by the controller (34, controller), the water recirculation pump (26, recirculation pump) in response to determining that the amount of inflow water (water going into water inlet 16) flowing into the water heater (15; Figure 1) is less than or equal to the threshold volume1,4  (col. 7, line 30 to line 52; the controller 34 is linked to the flow sensor 33. If there is a low flow rate, such as 2-4 lpm or lower, which is indicative of a leak and now usage, per se, this low flat rate is designed to travel through bypass conduit 48 and bypass conduit adjustment valve 49 so that the recirculation pump is reduced or turned off. If the lpm increases, which can be one that is 10 times higher than the aforementioned low flow rate, this would force the flapper valve 40 open, triggering the magnet 42, and thus sending a signal to the controller that a high enough flow rate is occurring and therefore triggering the recirculation pump to operate) to prevent false activation due to system leakage, to prevent activation on very short usages, to turn off or prevent the activation of the system if the distribution system is already hot, to run the pump for a preset minimum time, and/or to monitor leakage or sensor problems in the system (column 5 lines 63 to 68).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Acker to include determining, by the controller, whether an amount of inflow water flowing into the water heater is less than a threshold volume, the threshold volume being wherein the amount of inflow water flowing into the water heater being less than the threshold volume [[being]] is indicative of: i) the crossover valve at least partially restricting the heated water disposed within the flow path between the water outlet and the crossover valve ii) a water consumption apparatus receiving less than a threshold consumption volume of the heated water; and powering off, by the controller, the water recirculation pump in response to determining that the amount of inflow water flowing into the water heater is less than or equal to the threshold volume in view of Peterson to prevent false activation due to system leakage, to prevent activation on very short usages, to turn off or prevent the activation of the system if the distribution system is already hot, to run the pump for a preset minimum time, and/or to monitor leakage or sensor problems in the system.
Regarding claim 19, as applied to claim 17, the combined teachings teach the invention above but do not expressly teach further comprising, indicating to the controller, by a flow detector, the amount of inflow water flowing into the water heater, wherein the flow detector is located to detect the inflow water flowing into the water heater through the water inlet of the water heater.
Peterson further teaches further comprising, indicating to the controller (controller, 34), by a flow detector (33, flow sensor), the amount of inflow water (Figure 1, water going into water inlet 16) flowing into the water heater (15, water heater), wherein the flow detector (33, flow sensor) is located to detect the inflow water (Figure 1, water going into water inlet 16) flowing into the water heater (15, water heater, Figure 1) through the water inlet (16, inlet to water heater) of the water heater (15, water heater) to detect makeup cold water flow into the system, but not flow due to recirculation (column 5 lines 43 to 51).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising, indicating to the controller, by a flow detector, the amount of inflow water flowing into the water heater, wherein the flow detector is located to detect the inflow water flowing into the water heater through the water inlet of the water heater in view of the further teachings of Peterson to detect makeup cold water flow into the system, but not flow due to recirculation.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20050006402) in view of Peterson (US Patent No. 4936289) as applied to claim 17 in further view of Lehrian (US Publication No. 20160223209 A1).
Regarding claim 20, the combined teachings teach the invention as described above but do not
expressly teach wherein the water heater is a tankless water heater.
Lehrian teaches that it is known in the art that recirculation systems may have different types of
hot water heaters (paragraph 0025) to conserve resources (water, energy) by only using recirculation on
a single loop (paragraph 0033: It will also be apparent that there may be more than one water heater
with a tank or tankless present in a plumbed system without departing from the spirit and scope of the
present invention), thereby teaching: wherein the water heater is a tankless water heater.
Therefore, it would have been obvious to a person skilled in the art at a time before the
invention was effectively filed to recognize that modifying the combined teachings to include wherein
the water heater is a tankless water heater would yield the predictable result of providing a hot water
source to a recirculation system.
In other words, the combined teachings teach most of the limitations as claimed but do not expressly teach that the water heating source is tankless. Lehrian teaches that a hot water source in a
recirculation system may be a tankless source. Therefore it would have been obvious to substitute the
tank water heater of the combined teachings to be a tankless water heater. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deivasigamani (US Publication No. 20180363925 A1) teaches on-demand tankless high volume capable water heating system.
	Callahan (US Publication No. 20180347830) teaches recirculating fluid heating systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 minimum flow sensed by flow sensor; column 8 line 62 to column 9 line 2; column 6 lines 58 to column 7 line 5: For optimal performance the flow sensor should detect very low flow rates, for instance when only one person is washing his or her hands in the middle of the night. The flow rate of such a use could be as low as 2-4 liters per minute (lpm). On a large system the combined leakage rate from the plurality of hot water usage points could be 20-40 lpm. Therefore a very sensitive control system might turn the recirculation pump on in error by signaling leakage flow as water usage; understood threshold volume/amount is minimum flow sensed of sensor because prior art teaches sensor should detect low flow rates
        2 leakage rate; column 6 lines 58 to column 7 line 5; understood that flow sensor has a relationship with leakage rate and that flow sensor can measure more than minimum; column 7 lines 15 to 52: Because of the varying leakage rates in different buildings, adjustable devices are preferable…with analog signals the controller can be designed to operate the pump only when the signal strength indicates that the flow rate is greater than the leakage rate; FIG. 2 illustrates an embodiment of the flow sensor 33 where a flapper valve 40 seals an opening 41 through which water must pass to flow through sensor 33. The body of flow sensor 33 and flapper valve 40 are made of brass or another suitable non-corrosive, non-magnetic material. A magnet 42 is located on the end of flapper valve 40, suitably coated to prevent corrosion. On the body of flow sensor 33 are the other elements of a magnetic contact switch 43, similar to those commonly found as door contacts in burglar alarm systems. The magnet holds onto a metal bar 44 in contact switch 43 with a certain amount of force. This force compresses a spring 45 and opens a set of normally closed electrical contacts 46 which are connected to sensor wires 36. At very low flow rates, all of the fluid bypasses flapper valve 40 via a bypass conduit 48. The flow rate in bypass conduit 48 can be adjusted by a valve 49. At higher flow rates flapper valve 40 is forced open. Magnet 42 swings away from magnetic contact switch 43 causing contacts 46 to close. Sensor wires 36 carry this signal to controller 34 (FIG. 1) which turns on pump 26.
        3 column 6 line 58 to 64; column 7 lines 15 to 26; understood that the threshold consumption amount would be very close to that of the threshold amount of inflow water
        
        4 column 8 line 62 to column 9 line 2: FIG. 7 illustrates a basic embodiment of controller 34. Controller 34 turns on and off recirculating pump 26 by switching the pump's current supply, typically the 120-volt building electrical service 30. A transformer 80 and a relay 81 are located inside controller 34. Flow sensor 33 sends a signal to controller 34 by closing the circuit through sensor wires 36, thereby energizing relay 81 and sending power to pump 26 through wires 35.; column 7 lines 27 to 29; column 5 lines 43 to 69: Whenever one or several hot water taps are used, hot water flows from the system through piping 18 and is replaced by an equal flow of cold water into the system from pipe 12. If no hot water is being used, there is no flow of cold water into the system. Because flow sensor 33 is located on pipe 12 before tee connection 25 for recirculation return, flow sensor 33 detects makeup cold water flow into the system, but not flow due to recirculation. A pair of sensor wires 36 connects sensor 33 to a controller 34 Controller 34 is shown separate, but can be attached to flow sensor 33, pump 26, or even divided among several locations. Power to controller 34 is supplied through a pair of wires from the building's electrical service 30. Controller 34 provides switching control of the power. A pair of switched power wires 35 then connect the power to recirculation pump 26. In the most basic embodiment, controller 34 turns on pump 26 whenever flow is sensed by flow sensor 33 in pipe 12. Enhancements to the basic design are available to prevent false activation due to system leakage, to prevent activation on very short usages, to turn off or prevent the activation of the system if the distribution system is already hot, to run the pump for a preset minimum time, and/or to monitor leakage or sensor problems in the system, understood the flow switch will only send a signal to the controller once it measures a certain flow rate which is preferably adjustable according to the prior art, once it actuates, the pump would circulate fluid or turn on, therefore the opposite is true: if the flow rate is never met or decreases below a certain amount, the flow switch would return to its normal state and the pump would not receive power to circulate fluid).